Leach, J.,
concurring. By this concurring opinion I hope to again remind the bench and bar of this state of the long-established rule of this court that the syllabus of an opinion is the only part of the opinion requiring the approval of the members concurring in the judgment, and of the fact that “where the judge writing the opinion discusses matters or gives expression to his views on questions not contained in the syllabus, it is merely the personal opinion of that judge.” State, ex rel. Donahey, v. Edmondson (1913), 89 Ohio St. 93, at page 107. See, also, Charles A. Burton, Inc., v. Durkee (1954), 162 Ohio St. 433.
I agree that neither reason nor precedent compels us to blindly apply to the facts in this case the law of Illinois, in force at the time of the motor vehicle collision herein, limiting recovery of damages to $30,000 in all wrongful death actions. I would further agree that the rule of lex loci delicti does not require its automatic application in all cases or as to all aspects of a case. I do not, however, relegate this rule to the junk-heap of “rusty boiler plate,” nor do I agree that the general application of this rule has resulted in a “low yield of justice.”
By our ruling herein, I believe that we are defining an exception to the rule — but I trust that we are not com*202pletely discarding a rule of law, long basic to most American jurisprudence, and embarking upon a relatively uncharted course with no real and definitive pole-star as a guide.
The impact of such a course on delay and congestion in the courts is referred to by Professor Karlen5 in his recent English lectures. These lectures are contained in Judicial Administration — The American Experience, where at page 66, he states:
“* * * The old choice of law rule in such a case was that the substantive law of the place where the tort occurred would govern. The new concept is that the court of the forum will follow the law of the state having the most ‘significant contacts’ with the litigation. The difficulties posed by such concepts in a nation where each state retains a high degree of sovereignty and where people travel from state to state very freely are formidable. They add new elements of instability to laws which are already uncertain, and make confusion worse confounded.”
Being in essential agreement with Professor Karlen’s statement, I do not want my concurrence herein to be interpreted as approving a complete discarding of lex loci delicti.
Schneider, Herbert and Stern, JJ., concur in the foregoing concurring opinion.

 Director of the Institute of Judicial Administration Inc., New York, and Professor of Law, New York University.